Exhibit 10.18

2012-1 AMENDMENT

TO THE

STEELCASE INC.

EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN

AS AMENDED AND RESTATED EFFECTIVE AS OF MARCH 27, 2003

This 2012-1 Amendment to the STEELCASE INC. EXECUTIVE SUPPLEMENTAL RETIREMENT
PLAN (the “Plan”) is adopted by Steelcase Inc. (the “Company”). The amendment is
effective as of February 25, 2012.

Pursuant to Section 7.1 of the Plan, the Company amends the Plan as follows:

A.

Section 2 is amended and replaced in its entirety with the following:

SECTION 2

DEFINITIONS

2.1 “Active Participant” means a Participant whose active Plan participation has
not yet terminated pursuant to Section 4.2 (Termination of Participation).

2.2 “Beneficiary” means the individual, trust, or other entity designated by a
Participant to receive any amounts payable with respect to the Participant under
the Plan after the Participant’s death. A Participant may designate or change a
Beneficiary by filing a signed designation with the Committee on a form approved
by the Committee. A Participant’s Will, Trust or other estate planning document
is not effective for this purpose. If a designation has not been completed
properly and filed with the Committee prior to the Participant’s death, or is
ineffective for any other reason, the Beneficiary shall be the Participant’s
Surviving Spouse.

2.3 “Committee” means the committee established to administer the Plan, the
members of which are the same individuals as the members of the administrative
committee of the Steelcase Inc. Retirement Plan.

2.4 “Company” means Steelcase Inc.

 

2.5 “Compensation Committee” means the Compensation Committee of the Board of
Directors of Steelcase Inc.

2.6 “Competition” means direct or indirect participation in the manufacture,
design or distribution of any products of the same type as those of the Company
or any subdivision, subsidiary, or affiliate of the Company (collectively the
“Company” for purposes of this Section 2.6), including, but not limited to,
office furniture, office systems or architectural products, or the

 

1



--------------------------------------------------------------------------------

providing of any related services, for or on behalf of any person or entity
other than the Company and its authorized dealers, at any location within or
without the United States of America. It is intended that this definition shall
be enforced to the fullest extent permitted by law. If any part of this
definition shall be construed to be invalid or unenforceable, in whole or in
part, then such definition shall be construed in a manner so as to permit its
enforceability to the fullest extent permitted by law.

2.7 “Early Retirement” means termination of employment, for any reason other
than death, at any time on or after the first date on which the sum of the
Participant’s age and years of service equals or exceeds 80 (as determined for
purposes of the Steelcase Inc. Retirement Plan) and before the Participant
reaches his or her Normal Retirement Age.

2.8 “Early Retirement Date” means the first Payment Date after the Participant’s
Early Retirement.

2.9 “Employee” means any employee of the Company, excluding independent
contractors, leased employees, and self-employed individuals.

2.10 “15-Year Benefit” means the benefit described in Section 6.1(b) (15-Year
Benefit).

2.11 “Final Average Earnings” means the average of the Participant’s base salary
for the three consecutive calendar years prior to his or her retirement or
death. Base salary includes the gross amount payable to the Participant prior to
any elective, pre-tax salary deferrals. If base salary is paid in any currency
other than U.S. Dollars, the base salary shall be converted into an equivalent
amount in U.S. Dollars on the basis of any reasonable method as may be
determined by the Committee in its sole discretion.

2.12 “5-Year Benefit” means the benefit described in Section 6.1(a)(5-Year
Benefit).

2.13 “Normal Retirement” means termination of employment on or after the
Participant attains Normal Retirement Age.

2.14 “Normal Retirement Age” means age 65.

2.15 “Normal Retirement Date” means the first Payment Date after the
Participant’s Normal Retirement.

2.16 “Participant” means an Employee designated by the Compensation Committee
pursuant to Section 4.1 (Participation) who is a member of executive management
or other key employee. The term also includes former Active Participants with
respect to whom benefits of the Plan remain payable.

2.17 “Payment Date” means a date during the first 90 days of the fiscal year of
the Company (as in effect on the date hereof) following the fiscal year during
which the applicable event occurs.

 

2



--------------------------------------------------------------------------------

2.18 “Spouse or Surviving Spouse” means the person to whom the Participant is
legally married on the date benefit payments are scheduled to begin to the
Participant. The legal existence of a spousal relationship shall be governed by
the law of the State of Michigan. For purposes of determining benefit recipients
upon the death of the Participant, the Surviving Spouse shall be the person to
whom the Participant is legally married on the date of the Participant’s death.
If the Participant and Spouse die under circumstances that make the order of
their deaths uncertain, it shall be presumed for purposes of this Plan that the
Participant survived the Spouse.

2.19 “Total Disability” means that, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve months, the
individual is unable to engage in any substantial gainful activity or is
receiving income replacement benefits under an accident and health plan covering
employees of the Company for a period of not less than three months. The
determination of Total Disability shall be made by the Committee through
procedures established for that purpose and on the basis of reasonable medical
examination. The cost of any medical examination shall be an expense of
administration of the Plan.

B.

Section 6 is amended and replaced in its entirety with the following:

SECTION 6

BENEFITS

6.1 Benefit Amounts. Plan benefits shall consist of the following:

 

  (a) 5-Year Benefit. The 5-Year Benefit shall be five annual payments, each
equal to 70% of a Participant’s Final Average Earnings multiplied by the
Participant’s vested percentage determined under Section 5.2 (Vested
Percentage).

 

  (b) 15-Year Benefit. The 15-Year Benefit shall be 15 annual payments, each
equal to $50,000 multiplied by the Participant’s vested percentage determined
under Section 5.2 (Vested Percentage).

6.2 Payment of Benefits. Except as otherwise provided in Section 6.3 (Forfeiture
of Benefits) or 6.4 (Section 409A), both the 5-Year Benefit and the 15-Year
Benefit shall be paid to a Participant as follows:

 

  (a) Normal Retirement. Upon Normal Retirement, the Participant’s 5-Year
Benefit and 15-Year benefit payments shall both commence on the Participant’s
Normal Retirement Date.

 

3



--------------------------------------------------------------------------------

  (b) Early Retirement. Upon Early Retirement, the Participant’s 5-Year Benefit
and 15-Year Benefit shall both commence on his or her Early Retirement Date;
provided, however, that the Participant may make a one-time election to receive
payment of either his or her 5-Year Benefit, 15-Year Benefit, or both, beginning
at any other Payment Date not later than the date the Participant reaches his or
her Normal Retirement Age, that is at least 5 years subsequent to his or her
Early Retirement Date. This election will not be effective for 12 months and
must be made at least 12 months prior to the Participant’s Early Retirement Date
and will only be effective if the Participant’s Early Retirement Date is at
least 5 years before the date the Participant reaches his or her Normal
Retirement Age.

 

  (c) Total Disability. In the event of the Total Disability of a Participant
before benefit payments commence under the Plan, the Participant’s 5-Year
Benefit and 15-Year Benefit shall both commence on the Payment Date following
the date the Participant incurred the Total Disability. The amount of each
annual payment under each benefit shall be determined by dividing the total
dollar amount of the benefit by the number of reduced equal annual installments
that result in the last reduced annual installment of the benefit being paid on
the date that the last annual installment would have been paid if benefit
payments had commenced on the date the Participant reaches his or her Normal
Retirement Age.

 

  (d) Death. In the event of a Participant’s death before benefit payments
commence under the Plan, benefit payments will be made to the Participant’s
Surviving Spouse, or to any other Beneficiary designated by the Participant
prior to death, commencing on the Payment Date following the date of the
Participant’s death. If a Participant dies after benefit payments begin under
the Plan, remaining benefit payments will continue to be made at the times and
in the amounts in effect at the Participant’s death to the Participant’s
Surviving Spouse, or to any other Beneficiary designated by the Participant
prior to death. Whether paid directly to the Surviving Spouse or to another
Beneficiary designated by the Participant, benefit payments shall be made or
shall continue, following death of the Participant, only if the Participant has
a Surviving Spouse and only as long as the Surviving Spouse is living.

6.3 Forfeiture of Benefits. A Participant’s right to any 5-Year Benefit and
15-Year Benefit amounts remaining unpaid under this Plan shall be forfeited upon
occurrence of any of the following events:

 

  (a) Termination Before Retirement – termination of the Participant’s
employment with the Company before eligibility for Normal Retirement, Early
Retirement or Total Disability benefits;

 

  (b) Termination for Cause – termination of the Participant’s employment with
the Company for cause;

 

4



--------------------------------------------------------------------------------

  (c) No Surviving Spouse – death of the Participant without a Surviving Spouse
or death of the Participant’s Surviving Spouse following the Participant’s
death; or

 

  (d) Competition – the Participant directly or indirectly engages in
Competition at any time during his or her employment with the Company or during
the three year period following his or her termination of employment with the
Company, without prior approval of the Committee.

6.4 Section 409A. The intent of the parties is that payments under this Plan
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), to the extent subject thereto, and accordingly, to the maximum extent
permitted, this Plan be interpreted and administered to be in compliance
therewith. Notwithstanding anything contained herein to the contrary, the
Participant shall not be considered to have terminated employment with the
Company for purposes of this Agreement unless the Participant would be
considered to have incurred a “separation from service” from the Company within
the meaning of Section 409A of the Code. Each amount to be paid under this Plan
shall be construed as a separate identified payment for purposes of Section 409A
of the Code, and any payments described in this Plan that are due within the
“short term deferral period” as defined in Section 409A of the Code shall not be
treated as deferred compensation unless applicable law requires otherwise.
Without limiting the foregoing and notwithstanding anything contained herein to
the contrary, to the extent required in order to avoid accelerated taxation
and/or tax penalties under Section 409A of the Code, amounts that would
otherwise be payable pursuant to this Plan during the six-month period
immediately following the Participant’s separation from service shall instead be
paid on the first business day after the date that is six months following the
Participant’s separation from service (or death, if earlier). This Plan may be
amended in any respect deemed by the Board of Directors of the Company or the
Compensation Committee to be necessary in order to preserve compliance with
Section 409A of the Code.

C.

Section 7 is amended and replaced in its entirety with the following:

SECTION 7

AMENDMENT AND TERMINATION

7.1 Amendment. This Plan may be amended in any manner at any time by either the
Compensation Committee or the Board of Directors of Steelcase Inc. An amendment
changing the amount of benefits shall comply with the following:

 

  (a)

In the event that the Plan is amended to decrease the amount of benefit
payments, the decrease shall not apply to any Participant who, prior to the
amendment’s effective date, is retired under the Normal Retirement, Early
Retirement or Total Disability provisions of the Plan, or to any Surviving
Spouse of a Participant who

 

5



--------------------------------------------------------------------------------

  died prior to the amendment, and who is receiving benefit payments or is
entitled to future benefit payments under the Plan. Except as otherwise provided
in an amendment to the Plan, benefit reductions shall apply to all Participants
remaining employed by the Company as of the amendment’s effective date.

 

  (b) In the event the Plan is amended to increase the amount of benefit
payments, the increase, unless otherwise provided in the amendment, shall apply
both to Participants employed on and after the amendment’s effective date and to
any Participant who, prior to the amendment’s effective date, is retired under
the Normal Retirement, Early Retirement or Total Disability provisions of the
Plan, or to any Surviving Spouse of a Participant who died prior to the
amendment, and who is receiving benefit payments or is entitled to future
benefit payments under the Plan as of the amendment’s effective date; provided,
however, that any benefit increase shall be applied proportionately to reduced
annual benefit payments that remain payable to a Participant, or his or her
Surviving Spouse.

7.2 Termination. Either the Compensation Committee or the Board of Directors of
Steelcase Inc. may terminate the Plan at any time and for any reason. Upon
termination of the Plan, the Compensation Committee or the Board of Directors of
Steelcase Inc. shall specify the extent to which benefits of Active Participants
shall be preserved or terminated. Upon termination of the Plan, all benefits
that are being paid or that are payable at a future date to any Participant who
died, or retired under the Normal Retirement, Early Retirement or Total
Disability provisions of the Plan, prior to the Plan’s termination, shall
continue to be paid in accordance with the terms of the Plan in effect at the
time of termination.

D.

In all other respects, the Plan remains unchanged.

IN WITNESS OF WHICH, the Company executes this 2012-1 Amendment to the Plan.

 

      STEELCASE INC. Dated:   January 12, 2012     By:   /s/ Nancy W. Hickey    
    Nancy W. Hickey       Its:   Senior Vice President         Chief
Administrative Officer

 

6